Citation Nr: 1734268	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches from April 24, 2008 to February 3, 2015. 

2.  Entitlement to an initial rating in excess of 50 percent for migraine headaches from February 4, 2015. 

3.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the left foot posterior malleolus.  

4.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 2007.  

These matters initially before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2013 decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina that, in pertinent part, granted service connection for migraine headaches and for status-post fracture of the left foot posterior malleolus, each evaluated as noncompensably disabling, effective May 1, 2007.  The Veteran timely appealed for higher initial ratings.  

In September 2008, the RO increased the disability evaluation to 10 percent for migraine headaches, effective April 24, 2008.  

The Veteran provided testimony at a March 2010 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2015, the Board notified the Veteran that the VLJ that conducted the March 2010 hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing.  The Veteran and her representative did not request a new hearing.  A transcript of the March 2010 hearing is of record.  

In February 2011, the Board remanded the matters for additional development.  
In March 2015, the RO increased the disability evaluation to 50 percent for migraine headaches, effective February 4, 2015.  

In September 2015, the Board issued a decision that denied a compensable rating for migraine headaches prior to April 24, 2008 and assigned a rating of 30 percent, but no higher, from April 24, 2008 to February 3, 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 5, 2016, Order, vacated the decision to the extent that the Board found that a rating in excess of 30 percent was not warranted, and remanded the appeal for further development.  In September 2016, the Board remanded the claim for entitlement to a rating in excess of 30 percent for headaches, from April 24, 2008 to February 3, 2015.  

Regarding the claim for TDIU, the Veteran filed a formal claim for TDIU in March 2010; and contended that she had not worked since her discharge from active service because of service-connected disabilities.  In a March 2013 rating decision, the RO denied the claim for TDIU for the periods October 23, 2009, to June 21, 2011, and since January 12, 2012, based on the determination that the Veteran's overall combined rating of 100 percent during these periods rendered the issue of unemployability moot.  The RO also denied TDIU for the period June 22, 2011, to January 11, 2012.  In March 2016, the Board remanded the issue of entitlement to TDIU, as the Board noted that a 100 percent disability rating for a service-connected disability does not render a TDIU claim as moot.  VA must consider a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) despite the existence of a schedular total rating if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  

VA has a duty to maximize a claimant's benefits.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the Veteran is currently in receipt of SMC pursuant to 38 U.S.C.A. § 1114(k).  Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability.  38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).  A TDIU rating can satisfy the criteria for special monthly compensation if based on a disability separate from those of the independent 60 percent disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As this decision grants entitlement to TDIU based on the Veteran's depressive disorder disability, the Veteran is eligible for special monthly compensation from the point at which her service connected disabilities, other than those associated with the depressive disorder, reached 60 percent disability or higher.  See Bradley, 22 Vet. App. at 280; 38 C.F.R. § 3.350 (i).  The matter of entitlement to SMC has been raised by the Veteran's disability ratings and it is referred back to RO for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for status post fracture of the left foot posterior malleolus is addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Office.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  With reasonable doubt resolved in the Veteran's favor, for the period from April 24, 2008, to February 3, 2015, the Veteran's service-connected migraine headaches have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the period from February 4, 2015, the Veteran is in receipt of the maximum available benefit, a 50 percent disability rating, for migraine headaches.  

3.  The Veteran's migraine headache symptomatology is reasonably described by the schedular rating criteria.

4.  The Veteran's service-connected psychiatric disability precludes all substantially gainful employment for which her education and occupational experience would otherwise qualify her.  


CONCLUSION OF LAW

1.  For the rating period from April 24, 2008 to February 3, 2015, the criteria for an increased initial disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  From February 4, 2015, the criteria have not been met for an initial disability rating in excess of 50 percent for migraine headaches.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a TDIU due to service-connected disabilities have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided notice letters to the Veteran in April 2008, June 2008, September 2008, April 2010 and May 2016.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The migraine disability and TDIU claims were subsequently readjudicated in the May 2017 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of her claims decided herein.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for a migraine disability in May 2008, March 2011, February 2015 and June 2016.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims decided herein.  


II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

III.  Increased Ratings for Migraines 

A.  Law and Regulations

The Veteran's migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. §  4.124a.  Under that code, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define prostrating.  However, prostration has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary (11th ed. 2007).  Prostration has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, prostration is defined as "a marked loss of strength, as in exhaustion."

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating.  See Pierce, 18 Vet. App. at 445-46 .  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  See Pierce, 18 Vet. App. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

B.  Factual Background 

During a May 2008 VA examination, the Veteran reported taking medications at the first sign of a headache and then every 30 minutes as needed.  Currently, she reported having headaches every two days that last for a few hours.  She reported becoming nauseated and vomiting, although she was unclear as to whether the vomiting was associated with the headaches.  Sometimes she had some visual phenomenon such as "like a river in my eyes," which occurred when the headaches were particularly severe.  The Veteran reported having photophobia and phonophobia, and had to lie down.  She reported that the headaches usually were left frontal, but sometimes were bifrontal and more severe.  The Veteran reported that she had not worked since retiring from active service, without stating any reasoning for her not working.  As such, the May 2008 examiner opined that it was most difficult to tell the extent to which her headaches were characteristic prostrating attacks based on the Veteran's history.

VA records, dated in May 2008, show that the Veteran's migraine headaches were controlled on medication; and that she continued with follow-up care at a neurology clinic.  In September 2008, the Veteran reported being prescribed bedrest in the past by a physician; and reported going to the emergency room for treatment.  The Veteran also reported using medications both to relieve migraines, and at the onset of migraine and tension headaches.  Records show complaints of migraine headaches in December 2008.   

In March 2010, the Veteran testified that she had headaches "all the time" and had severe headaches about three times a week.  She stated that she would have incapacitating episodes where she could not get out of bed or she would have to go lie down and could not work all the time.  The Veteran indicated that she had not left her house all week except that day to attend the Board hearing.  The Veteran reported that she took Midrin and Zonegran to treat her migraine headaches.  

At a March 2011 VA examination, the Veteran described her headache pain as sharp, pressure, pulsating, and band-like; and that her headaches were moderate-to-severe.  She reported visual disturbances during headaches, but no sensory or speech impairment.  The Veteran reported being nauseous, and reported photophobia and phonophobia.  She had to lie down and be still when she had one of these episodes.  The Veteran reported the frequency of headaches, as from daily to two-to-four times a week; and reported that episodes would last 24 hours.  The March 2011 examiner diagnosed both migraine headaches and tension-type of headache.

C.  Analysis 

For the period from April 24, 2008 to February 3, 2015, the Board finds that a 50 percent disability rating is warranted.  The 30 percent disability rating beginning on April 24, 2008, was awarded pursuant to the date of claim, as identified by the RO, for increased rating received by the RO.  During the May 2008 VA examination, the examiner performed an in-person examination and also reviewed the Veteran's record, affirming the diagnosis of migraines.  During the clinical interview, the Veteran reported having headaches every two days that lasted for a few hours.  The examiner listed Zonegran and Midrin as medications the Veteran would take to treat her condition.  Regarding the headaches, they would manifest in the left frontal but sometimes bifrontal when they are more severe. 

Associated with the headaches were nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The examiner found that it was difficult to tell the extent to which the Veteran's headaches were prostrating based on the Veteran's history.  Regarding functional impact, the examiner found that the Veteran had not worked since she retired from the military and that he could not totally ascertain the reason for this. 

In a May 2008 VA treatment record, the Veteran's migraine headaches were shown to be controlled by medication.  In September 2008, the Veteran reported being prescribed bedrest in the past by a physician and reported going to the emergency room for treatment.  At the March 2010 hearing, the Veteran testified that she experienced headaches "all the time."  Following the Board's February 2011 remand, the Veteran underwent a VA examination in March 2011.  At the March 2011 VA examination, the examiner performed an in-person examination and also reviewed the Veteran's record, affirming the diagnosis of migraines and tension-type headaches.  During the clinical interview, the Veteran reported having moderate to severe headaches daily to two to four times per week, lasting twenty-four hours.  The Veteran described her headache pain as sharp, pressure, pulsating, and band-like.  The headaches would require the Veteran to lie down and be still.  Associated with the headaches were nausea, sensitivity to light, sensitivity to sound, and changes in vision, but sensory changes were denied.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports a finding that the Veteran suffers from very frequent prostrating and prolonged migraine attacks productive of severe economic inadaptability for the period from April 24, 2008, to February 3, 2015.  38 C.F.R. § 3.102.  As such, a 50 percent disability rating is warranted from April 24, 2008, to February 3, 2015.

The Board notes that the Veteran has previously been assigned a 50 percent disability rating under Diagnostic Code 8100 from February 4, 2015.  This rating is the maximum available benefit under this code provision.  A higher disability rating for this portion of the appeal is not available on a schedular basis, to include for the period April 24, 2008, to February 3, 2015.

During the February 2015 VA examination, the examiner performed an in-person examination and also reviewed the Veteran's record, affirming the diagnosis of migraines.  During the clinical interview, the Veteran reported having headaches lasting one to two days in duration, with prostrating headaches approximately once every two months.  Regarding the headaches, they would localize on one side of the Veteran's head and were described as pulsating or throbbing.  Associated with the headaches were nausea, changes in vision, and dizziness.  During the June 2016 VA examination, the examiner performed an in-person examination and also reviewed the Veteran's record, affirming the diagnosis of migraines.  During the clinical interview, the Veteran reported having headaches two to three times a week and would not be able to work during these episodes.  The examiner listed Zonegran and Midrin as medications the Veteran would take to treat her condition.  Regarding the headaches, they would manifest around the temple region and then radiate around the whole head. 

Associated with the headaches were nausea, vomiting, sensitivity to light, sensitivity to sound.  The examiner indicated that the Veteran experienced prostrating headaches once a month.  The examiner found that the Veteran's prostrating headaches were productive of severe economic inadaptability.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's migraine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the Veteran's migraines are inadequate.  The Veteran's migraine headaches do not cause additional symptoms other than those reflected in the rating criteria, namely, frequent, prostrating attacks that cause economic inadaptability.  The Veteran and her representative have not argued that there are symptoms due to service-connected migraine headaches that are not encompassed by the criteria and the record does not indicate any such symptoms.  The Veteran's complaints of pain, nausea, vomiting, and light and sound sensitivity are considered in the assignment of the 50 percent disability rating, as they are based on the characteristics and frequency of the attacks.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

IV.  TDIU

A.  Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Factual Background

At a June 2008 VA Neurological examination, the Veteran reported that she had not worked since she retired from the military.  The examiner noted that he could not totally ascertain the reason for her unemployment.  

At a July 2008 VA Joints examination, the Veteran reported that she was no longer employed and was now retired.  The Veteran indicated that she did not apply for alternative work or vocational rehabilitation training.  

At a July 2008 VA Spine examination, the Veteran reported that she was no longer employed.  The Veteran denied an effect on her ability to apply for alternative work or vocational rehabilitation beyond lifting and driving.  The Veteran noted that her spine disability would not impact her ability to hold gainful employment as long as there were limits on lifting and mobility.  

At a January 2009 Mental Disorder Evaluation, the Veteran reported that she was not currently employed and that her last employment was with the Air Force until she retired in May 2007.  The examiner indicated that the Veteran's current symptoms of depression would likely cause difficulty initiating and maintaining suitable employment.  The examiner diagnosed the Veteran with Major Depressive Disorder and assigned a Global Assessment of Functioning (GAF) score of 50. 

At a January 2009 VA Arteries and Veins Examination, the Veteran reported that she was not currently employed.  

At the March 2010 Board Hearing, the Veteran stated that she experienced incapacitating episodes of migraine headaches all the time, with severe headaches once a week and she was unable to leave the house during those times.  

On an April 2010 Application for Increased Compensation Based on Unemployability, the Veteran stated that she last worked in April 2007 while on active duty in the military.  The Veteran indicated that her service-connected anxiety and depression, varicose veins, and symphysis pubis disabilities prevented her from working.  The Veteran reported one year of college as her highest education level.  The Veteran noted that she did not have any education or training since she became too disabled to work.  

At a March 2011 VA Neurological Disorder Examination, the Veteran reported that she was currently unemployed.  The Veteran indicated that anger issues kept her from being successfully employed.  

At a January 2012 VA Elbow and Forearm Examination, the examiner reported that the Veteran's elbow/forearm condition impacted her ability to work because when the condition flared up, she had difficulty typing or working with her right hand/arm.  

At a January 2012 VA Artery and Vein Conditions Examination, the examiner reported that the Veteran's vascular condition did not impact her ability to work.  

At a January 2012 Mental Health Disorders Examination, the Veteran reported that she was not currently working.  The examiner diagnosed the Veteran with Depressive Disorder, not otherwise specified, and assigned a GAF score of 50.  

At an October 2012 General Medical Examination, the examiner opined that the Veteran's medical conditions would not eliminate the possibility of either active or sedentary employment.  

At a September 2012 VA Back Examination, the examiner indicated that the Veteran's thoracolumbar spine (back) condition impacted her ability to work.  The Veteran reported that she could not stand longer than five minutes without back pain.  The examiner noted that the Veteran's back limitations would not limit her from doing sedentary work which required no lifting.  

At a January 2013 Gynecological Conditions Examination, the examiner reported that the Veteran was currently unemployed and that Veteran's gynecological condition impacted her ability to work because of her frequency of bathroom use, uncontrolled urination and pain in her legs and hips.  

At a June 2014 VA Neck Examination, the examiner reported that the Veteran's cervical degenerative disc disease and associated right upper extremity cervical radiculopathy negatively impacted her ability to work.  

At a February 2015 VA Headaches Examination, the examiner reported that the Veteran's migraines impacted her ability to work, specifically affecting the Veteran's concentration.  

At a June 2016 VA Foot Examination, the examiner noted that the Veteran's foot disability impacted her ability to work in that any prolonged walking or standing would limit functional ability in an occupational setting. 

At a June 2016 VA Headaches Examination, the examiner reported that the Veteran's headache condition did not impact her ability to work.  

At an August 2016 VA Neck (Cervical Spine) Examination, the examiner reported that the Veteran's cervical spine (neck) condition impacted her ability to work.  The Veteran indicated that when her neck was bothering her, she could not move her neck, could not focus, and was uncomfortable trying to drive.  

C.  Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran has a combined total disability rating of 90 percent from May 2007 and 100 percent from January 2009.  As the Board previously noted, a combined 100 percent disability rating for service-connected disability does not render a TDIU claim as moot.  VA must consider a claim for entitlement to TDIU despite the existence of a schedular total rating if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  

The Veteran has been awarded service connection for the following disabilities: depressive disorder to include complaints for anxiety reaction and sexual harassment, rated at 70 percent; migraine headaches, rated at 50 percent; cervical radiculopathy, right upper extremity associated with degenerative disc disease of the cervical spine, rated at 40 percent; endometriosis status post hysterectomy, rated at 30 percent; degenerative disc disease of the thoracolumbar spine with lumbosacral spine scoliosis and stenosis, rated at 20 percent; radiculopathy, right lower extremity associated with degenerative disc disease of the thoracolumbar spine with lumbosacral spine scoliosis and stenosis, rated at 20 percent; degenerative joint disease of the right hip, rated at 10 percent; right lateral elbow epicondylitis, rated at 10 percent; right knee chondromalacia, rated at 10 percent; left knee chondromalacia, rated at 10 percent; status post fracture of the left foot posterior malleolus, rated at 10 percent; venous insufficiency and varicose veins with dependent edema, right lower extremity, rated at 10 percent; degenerative disc disease of the cervical spine, rated at 10 percent; degenerative changes of the symphysis pubis, rated at zero percent, allergic rhinitis, rated at zero percent; hypertension, rated at zero percent; anemia, rated at zero percent; surgical scars, status post laparoscopic surgery, rated at zero percent; fatty lipoma, left posterior thigh, rated at zero percent; acne vulgaris, rated at zero percent; and gastroesophageal reflux disease, rated at zero percent.  

The Veteran's depressive disorder to include complaints for anxiety reaction and sexual harassment is rated at 70 percent.  From the above, the Veteran meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

The Veteran asserts that her service-connected disabilities prevent her from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that she last worked in April 2007 while on active duty in the military, with no other training or occupational experience.  Information on the Veteran's education reveals that she completed one year of college education, with no further education or training.

On review of the record, the Board finds that entitlement to a TDIU is warranted.  The weight of the evidence shows that the service-connected depressive disorder to include complaints for anxiety reaction and sexual harassment does preclude the Veteran from engaging in all forms of substantially gainful employment.  The January 2009 Mental Disorder Evaluation examiner noted the Veteran's current symptoms of depression including; difficulty sleeping, fatigue, poor appetite, anxiety, depressed mood, problems with anger and thoughts of violence, poor motivation to complete her activities of daily living, at times staying in bed all day, and poor socialization.  The examiner indicated that the Veteran was reporting moderate to severe impairment in functioning due to her depression.  The examiner opined that the Veteran's current symptoms of depression would likely cause difficulty initiating and maintaining suitable employment (i.e., keep a job).  

Moreover, at the January 2012 Mental Disorder Evaluation, the examiner reported the Veteran's current symptoms of depression including; depressed mood, anxiety, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  

Both the January 2009 and January 2012 VA Mental Disorder Evaluation reports indicate that the GAF scores assigned to the depressive disorder to include complaints for anxiety reaction and sexual harassment were 50.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

The VA examiner opinions were based upon an examination of the Veteran and a review of her medical records and reported history and they were accompanied by a specific rationale that is consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence indicates that the Veteran has not engaged in any gainful employment since April 2007, and that her service-connected disabilities preclude her ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment consistent with her education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

An initial disability rating of 50 percent for migraine headaches, but no higher, is granted for the period from April 24, 2008 to February 3, 2015, subject to controlling regulations applicable to the payment of monetary benefits. 

An initial disability rating in excess of 50 percent for migraine headaches from February 4, 2015, is denied.  

Entitlement to TDIU is granted.  



REMAND

The Board finds that additional development is needed before the Veteran's claim for an initial rating in excess of 10 percent for status post fracture of the left foot posterior malleolus can be finally adjudicated.  

In March 2016 the Board remanded the claim to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's service-connected status post fracture of the left foot posterior malleolus.  Pursuant to the Board remand, the Veteran was afforded a VA Foot Conditions Examination in June 2016.  The December 2016 VA examiner indicated that an ankle examination should be scheduled.  Efforts to obtain such an exam have not been successful.  The claims file does not contain a copy of the scheduling letter for examinations the Veteran did not report for.  Thus, it is not clear that she was properly notified of upcoming examinations.   It is the Board's conclusion that the Veteran should be given a final opportunity to report for examination before a decision is made on this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle examination in order to determine the severity of her service-connected status post fracture of the left foot posterior malleolus.  The claims file must be reviewed by the examiner and such should be noted in the report.  The examiner should identify all current residuals of fracture of the left posterior malleolus.  The examiner should also comment on whether the Veteran's symptomatology associated with the left foot disability is marked, severe, moderately severe, or moderate in nature.

(a)  The examiner should conduct range of motion studies of the left ankle, reported in degrees, with normal ranges provided for comparison purposes.  Ranges of motion should be tested on active and passive motion, in weight-bearing and nonweight-bearing and with the range of the opposite undamaged joint.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle pain.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss due to pain and/or any of the other repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

(b)  The examiner should also indicate whether the Veteran experiences ankylosis of the left ankle.  

(c)  In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected status-post fracture of the left foot posterior malleolus, from those conditions involving the left foot and ankle (i.e., pes planus, venous insufficiency).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall left foot and ankle condition.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

If the Veteran does not report for the examination, the claims file must contain a copy of the notice letter sent to her.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


